These are appeals under G. L. c. 278, §§ 33A-33G, from convictions on indictments charging the defendant with assault with a dangerous weapon, larceny of a motor vehicle and armed robbery. The defendant presents a single assignment of error which relates to the admission of certain evidence upon redirect examination of a police officer. On direct examination on behalf of the Commonwealth, the officer testified that, pursuant to a search warrant, he searched the defendant’s hotel room and discovered a brown valise. . On cross-examination, the officer testified that he did not know whether the defendant had any money in his possession at the time of his arrest. Upon redirect examination, over objection of defence counsel that the question was beyond the scope of the cross-examination, the officer was asked whether he had recovered any money during the course of his search of the hotel room. He testified that he had found $625.50 in the brown valise. The judge committed no error in allowing testimony on redirect examination as to the contents of the valise. When the defendant’s counsel inquired on cross-examination about the presence of any *887funds on the defendant’s person at the time of his arrest, the scope of the cross-examination clearly made appropriate the question whether there were any funds in the defendant’s hotel room at the time it was searched. Even if the question asked on redirect examination had been beyond the scope of the cross-examination, it was within the discretion of the judge to permit matters not testified to on cross-examination to be dealt with on redirect examination. Commonwealth v. Galvin, 310 Mass. 733, 748. Commonwealth v. Binkiewicz, 342 Mass. 740, 758. Wigmore, Evidence (3d ed.) § 1867.
The case was submitted on briefs.
Alexander Whiteside, II, for the defendant.
William T. Buckley, District Attorney, & John M. O’Connor, Assistant District Attorney, for the Commonwealth.

Judgments affirmed.